          Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 1 of 8



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                        Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.




                     PETITIONERS’ POST-HEARING MEMORANDUM

        Pursuant to the Court’s instructions at the hearing on November 5, 2019, Petitioners

respectfully submit this Post-Hearing Memorandum addressing the following issues:

     (1) Post-Pensamiento cases deciding the burden of proof for bond hearings under 8 U.S.C.

        § 1226(a);

     (2) This Court’s authority to review bond-related BIA decisions under APA standards;

     (3) Post-Hamama cases addressing a district court’s authority to issue class-wide injunctive

        relief in immigration matters;

     (4) Statistics on attendance at immigration proceedings; and

     (5) This Court’s options for providing prompt relief to the class members.




                                                    1
           Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 2 of 8



    I.      Since Pensamiento, district courts have uniformly held that the government must
            bear the burden of proof in § 1226(a) bond hearings, and most courts have
            required clear and convincing evidence as the standard of proof.

         Attached as Appendix A is a table of post-Pensamiento cases addressing the burden and

standard of proof in initial § 1226(a) bond hearings.1

         As far as Petitioners can determine, following Jennings v. Rodriguez, 138 S. Ct. 830

(2016), no court of appeals has addressed the constitutional requirements for the allocation of the

burden of proof in § 1226(a) bond hearings.2 But, consistent with this Court’s decision in

Pensamiento v. Macdonald, 315 F. Supp. 3d 684 (D. Mass. 2018), it appears that district courts

have unanimously agreed that the government must bear the burden of proof. Judge Telesca of

the U.S. District Court for the Western District of New York relied on this consensus just last

month. See Rajesh v. Barr, 2019 WL 5566236, at *5 (W.D.N.Y. Oct. 29, 2019) (quoting Darko

v. Sessions, 342 F. Supp. 3d 429, 434-36 (S.D.N.Y. 2018)).

         Most of these post-Pensamiento cases have also held that the government must satisfy

this burden by clear and convincing evidence of either flight risk or dangerousness. See, e.g.,

Hernandez-Lara v. ICE, 2019 WL 3340697, at *4-7 (D.N.H. July 25, 2019); Darko, 342 F.

Supp. 3d at 436. Petitioners have identified only one court that has required clear and



1
  Counsel for Petitioners have attempted to locate all such cases via searches on Lexis and
Westlaw. We have excluded cases in which the petitioner claimed rights arising solely from
prolonged detention (i.e., not challenging the adequacy of the initial bond hearing), as well as
cases involving detention under 8 U.S.C. § 1226(c) or other statutes, or where the basis for
detention was unspecified. We have included cases in which the petitioner asserted prolonged
detention but also challenged the constitutionality of a prior bond hearing, and the court did not
find that the detention was prolonged.
2
  The Third Circuit’s decision in Borbot v. Hudgson County is not on point because the detainee
expressly did “not challenge the adequacy of his initial bond hearing,” and thus did not allege a
constitutional defect in the bond hearing he received, but rather claimed to have acquired
additional rights based solely on the prolonged length of his detention. See 906 F.3d 274, 276-77
(3d Cir. 2018).
                                                 2
           Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 3 of 8



convincing evidence to prove dangerousness, but a preponderance of the evidence for risk of

flight. See Diaz-Ceja v. McAlleenan, 2019 WL 2774211, at *11-12 (D. Colo. July 2, 2019).

         As far as Petitioners can determine, this Court has been the only one to impose a

“satisfaction of the Immigration Judge” standard for both factors. An Immigration Judge

subsequently interpreted that standard as being equivalent to requiring a preponderance of the

evidence. See Diaz Ortiz v. Smith, 384 F. Supp. 3d. 140, 143 (D. Mass. 2019). Repeating that

ruling would consequently place § 1226(a) detainees in a worse position than § 1226(c)

detainees, for whom the Court has recently ordered a “clear and convincing evidence” standard

for dangerousness, and a “preponderance of evidence” standard for flight risk. See Reid v.

Donelan, 390 F. Supp. 3d 201, 224-25 (D. Mass. 2019).

   II.      The Administrative Procedure Act applies to BIA decisions.

         The government conceded last August that the APA applies to BIA decisions. See Aug.

5, 2019 Hearing Tr. at 18 (Court: “I guess what I’m asking is does the Administrative Procedure

Act apply to the Board of Immigration Appeals?” Gov’t: “Yes, Your Honor.”). That concession

was correct. In Judulang v. Holder, the Supreme Court held that BIA decisions can be reviewed

and reversed under the APA. See 565 U.S. 42, 52-53, 64 (2011). Since Judulang, the lower

federal courts have confirmed that the APA allows for judicial review of BIA decisions. See,

e.g., Khalid v. Sessions, 904 F.3d 129, 140 (2d Cir. 2018).

         Further, it is highly unlikely that an APA challenge to the BIA’s pre-final-order detention

procedures can be heard anywhere but in this Court. A petition for review permits the Court of

Appeals to review final removal orders. 8 U.S.C. § 1252(a)(1) & (b); see O’Riordan v. Barr,

925 F.3d 6, 10-11 (1st Cir. 2019) (explaining that pre-final order petitions for review are

“prematurely filed,” and that the timing defect might not be cured even by the later entry of a

final order). In contrast, the claim channeling provisions of 8 U.S.C. § 1252(b)(9) preserve the

                                                  3
               Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 4 of 8



authority of district courts to adjudicate challenges to detention procedures, like the claims in this

case. See Aguilar v. ICE, 510 F.3d 1, 11 (1st Cir. 2007); see also Jennings, 138 S. Ct. at 841.

      III.      The Court has jurisdiction to issue class-wide injunctive relief.

             At the summary judgment hearing, the Court asked whether, since Hamama v. Homan,

912 F.3d 869 (6th Cir. 2018), other federal circuit courts have addressed when a district court

may enter class-wide injunctive relief in light of 8 U.S.C. § 1252(f)(1). As far as Petitioners can

determine, there have been no such decisions. However, this Court rejected Hamama’s flawed

reasoning in Reid, 390 F. Supp. at 227, and most other district courts have reached similar

conclusions. See Padilla v. ICE, 387 F. Supp. 3d 1219, 1227 (W.D. Wash. 2019); O.A. v.

Trump, 2019 U.S. Dist. LEXIS 129426, at *117-19 (D.D.C. Aug. 2, 2019); Torres v. Dep’t of

Homeland Sec., Case No. EDCV 18-2604 JGB, ECF No. 10, at 8-9 (C.D. Cal. Oct. 24, 2019);3

but see Vazquez Perez v. Decker, 2019 U.S. Dist. LEXIS 170185, at *14-16 (S.D.N.Y. Sept. 30,

2019). See also Class Cert. Order (ECF No. 58) at 14-15.

      IV.       There are no detention statistics to support the government’s position.

             At the summary judgment hearing, the Court inquired about data on whether people

attend removal proceedings when they are released while those proceedings are pending. The

government has not submitted any evidence on that point (or any other). See Respondents’

Response to Petitioners’ SUMF (ECF No. 80-1). But case law suggests that attendance, not

flight, is the norm. In Demore v. Kim, the Supreme Court cited data indicating that “92% of

criminal aliens . . . who were released under supervisory conditions attended all their hearings,”

as did “82% of criminal aliens released on recognizance” and “77% of those released on bond.”

See 538 U.S. 510, 519-20, 565 (2003) (emphasis added).



3
    The Torres decision is attached as Appendix B.
                                                    4
         Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 5 of 8



       At the hearing, when the Court recalled information suggesting that 90% of certain non-

citizens fail to appear, the Court was perhaps remembering an Interim Rule entitled “Inspection

and Expedited Removal of Aliens; Detention and Removal of Aliens; Conduct of Removal

Proceedings; Asylum Procedures,” 62 Fed. Reg. 10,312 (Mar. 6, 1997). Addressing noncitizens

with final orders of removal, that document stated in part: “A recent report by the Department of

Justice Inspector General shows that when aliens are released from custody, nearly 90 percent

abscond and are not removed from the United States.”4 But that report has no relevance here.

Because it described data on post-order noncitizens, the report can shed no meaningful light on

whether people in removal proceedings (like the class members here) are likely to abscond when

doing so would doom them to in absentia removal orders. And even if such data could be

relevant here, the 1990s data are outdated; more recent data suggest that the vast majority of

individuals attend all scheduled hearings and do not abscond.5




4
  See 62 Fed. Reg. at 10,323; U.S. Department of Justice, Office of the Inspector General,
Immigration and Naturalization Service, Deportation of Aliens After Final Orders Have Been
Issued, Rep. No. I-96-03 (Mar. 1996), available at: http://www.justice.gov/oig/reports/INS/
e9603/#REMOVAL%20OF%20NON.
5
  See, e.g., Ingrid Eagly, et al., American Immigration Council, Detaining Families: A Study of
Asylum Adjudication in Family Detention, at 2, 22 (Aug. 2018), available at https://www.
americanimmigrationcouncil.org/sites/default/files/research/detaining_families_a_study_of_
asylum_adjudication_in_family_detention_final.pdf (finding that “86 percent of released family
members (with completed and pending cases) had attended all of their court hearings that
occurred during our study period,” and “96 percent of asylum applicants had attended all their
immigration court hearings,” meaning that “only 14 percent of family members [or less for
asylum applicants] in our study who were released from detention were ordered removed in
absentia”); TRAC Immigration, Most Released Families Attend Immigration Court Hearings
(June 18, 2019), https://trac.syr.edu/immigration/reports/562/ (“court records directly contradict
the widely quoted claim that “90 Percent of Recent Asylum Seekers Skipped Their Hearings”);
TRAC Immigration, What Happens When Individuals Are Released On Bond in Immigration
Court Proceedings? (Sept. 14, 2016), https://trac.syr.edu/immigration/reports/438/ (over a 20-
year period, 86 percent of individuals released on bond appeared for their court hearings).
                                                 5
          Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 6 of 8




   V.        The Court can give prompt relief to the class members.

        Because many class members are now detained without adequate due process (or soon

will be), Petitioners respectfully request that the Court issue its decision as soon as

possible. This would also aid the parties by allowing them to present any appeal to the First

Circuit relating to the classes’ interests at the same time as pending individual appeals on the

same issues. See Doe v. Tompkins, No. 19-1368 (1st Cir.) (Appellee’s brief due Dec. 16, 2019);

Hernandez-Lara v. Lyons, No. 19-2019 (1st Cir.).

        To that end, although classes could now be certified as to Count II, the Court need not

reach the merits of Count II if it requires the government to bear the burden of proof on

constitutional grounds under Count I. See, e.g., Pensamiento v. McDonald, 315 F. Supp. 3d 684,

693 n.6 (D. Mass. 2018). Likewise, if the Court concludes that it needs more time to work out

issues relating to the post-hearing class, the Court could consider entering and severing a final

judgment that establishes the rights of the pre-hearing class now. See Fed. R. Civ. P. 54(b); cf.

Speigel v. Trustees of Tufts College, 843 F.2d 38, 42-46 (1st Cir. 1988) (discussing Rule 54(b)

standard).

        Most important, the immediate entry of judgment would stop the ongoing expansion of

the post-hearing class by halting constitutionally inadequate bond hearings, which are now

ongoing. The Court could then address the post-hearing class through continuing proceedings in

district court, including administrative procedures to adjudicate the “prejudice” inquiry (e.g.,

appointing a master to efficiently and uniformly adjudicate prejudice pursuant to Fed. R. Civ. P.

53). See, e.g., In re Nexium, 777 F.3d 9, 21 (1st Cir. 2015). Such procedures would surely be




                                                  6
         Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 7 of 8



preferable to litigating 450 habeas petitions, each of which would require the government to

undertake substantially the same analysis of whether it can and should contest prejudice.




                                             Respectfully submitted,

                                             GILBERTO PEREIRA BRITO, FLORENTIN
                                             AVILA LUCAS, and JACKY CELICOURT,
                                             individually and on behalf of all those similarly
                                             situated,

                                             By their attorneys,

                                               /s/ Susan M. Finegan
                                             Susan M. Finegan (BBO # 559156)
                                             Susan J. Cohen (BBO # 546482)
                                             Andrew Nathanson (BBO # 548684)
                                             Mathilda S. McGee-Tubb (BBO # 687434)
                                             Ryan Dougherty (BBO # 703380)
                                             MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                                             POPEO, P.C.
                                             One Financial Center
                                             Boston, MA 02111
                                             (617) 542-6000
                                             smfinegan@mintz.com
                                             sjcohen@mintz.com
                                             annathanson@mintz.com
                                             msmcgee-tubb@mintz.com
                                             rtdougherty@mintz.com

                                               /s/ Daniel McFadden
                                             Matthew R. Segal (BBO # 654489)
                                             Daniel McFadden (BBO # 676612)
                                             Adriana Lafaille (BBO # 680210)
                                             AMERICAN CIVIL LIBERTIES UNION
                                             FOUNDATION OF MASSACHUSETTS, INC.
                                             211 Congress Street
                                             Boston, MA 02110
                                             (617) 482-3170
                                             msegal@aclum.org
                                             dmcfadden@aclum.org
                                             alafaille@aclum.org

                                                7
         Case 1:19-cv-11314-PBS Document 86 Filed 11/12/19 Page 8 of 8




                                             Gilles R. Bissonnette (BBO # 669225)
                                             Henry R. Klementowicz (BBO # 685512)
                                             SangYeob Kim (N.H. Bar No. 266657)*
                                             AMERICAN CIVIL LIBERTIES UNION
                                             FOUNDATION OF NEW HAMPSHIRE
                                             New Hampshire Immigrants’ Rights Project
                                             Concord, NH 03301
                                             Tel.: 603.333.2081
                                             gilles@aclu-nh.org
                                             henry@aclu-nh.org
                                             sangyeob@aclu-nh.org

                                             Michael K. T. Tan*
                                             ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                             PROJECT
                                             125 Broad Street, 18th Floor
                                             New York, New York 10004
                                             Tel: 212-549-2660
                                             mtan@aclu.org
                                             *Admitted pro hac vice

                                             Attorneys for Petitioners

Dated: November 12, 2019


                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 12, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                               /s/   Susan M. Finegan
                                                     Susan M. Finegan




                                                 8
